EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Kathryn L. Hester on March 29th, 2021.
The application has been amended as follows:

Claim 5, line 1, replace “Claim 1” with --Claim 4--.

Claim 16, lines 1-2, replace “wherein the earth electrode of the apparatus is comprises a surface configured” with --wherein the surface of the earth electrode is configured--.

Claim 19, line 2, delete the repeated second instance of [[a]].

Claim 22, line 1, replace “Claim 18” with --Claim 21--.

Claim 25, line 6, replace “a surface of the earth electrode” with --the surface of the earth electrode--.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24th, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an apparatus to electrically kill a plant or at least attenuate plant growth and a method of using an apparatus to electrically kill a plant or at least attenuate plant growth comprising: wherein each of the applicator electrode and the earth electrode comprises an electrically conductive material; directly contacting a portion of a plant that extends above the ground with the applicator electrode; disposing a surface of the earth electrode so as to electrically couple the earth unit to the ground; and supplying processed electrical energy directly to the plant with the apparatus, wherein the processed electrical energy comprises a waveform with a frequency of at least 18 kHz and with a peak voltage of at least 1 kV and with an electrical current of at least 10 mA rms, wherein the applicator electrode directly transmits the processed electrical energy to the portion of the plant that extends above the ground such that the 
Persson et al. (US 6,237,278) in view of Wong et al. (US 6,080,362), dailymail.co.uk ("Weedinator! The New Pesticide-Free Way to Clear your Garden. But Beware ...It Packs as Many Volts as the Electric Chair,"; dailymail.co.uk, January 21, 2012; <https://www.dailymail.co.uk/news/article-2090021/Weedinator-The-new-pesticide-free-way-clear-garden-But-beware--packs-volts-electric-chair.html>), and Schwager et al. (US 2006/0265946 A1), all cited on the 02/27/20 IDS, teach a similar apparatus and method to electrically kill a plant or at least attenuate plant growth as the claimed invention.
However, Persson in view of Wong, dailymail.co.uk, and Schwager lack an apparatus and a method to electrically kill a plant or at least attenuate plant growth especially comprising: wherein the applicator electrode directly transmits the processed electrical energy to the portion of the plant that extends above the ground such that the electrical current travels through the at least part of the plant above ground as part of a circuit and the electrical current returns to the earth electrode through the ground.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                               
/Christopher D Hutchens/Primary Examiner, Art Unit 3647